Earl Warren: Number 201, Willie -- Willis Shaw Frozen Express, Incorporated, Appellant, versus United States. Mr. Layne.
A. Alvis Layne: Mr. Chief Justice, may it please the Court. This is an appeal from a judgment of a statutory three-judge District Court of the Western District of Arkansas, affirming as wholly proper and lawful an order of the Interstate Commerce Commission. The order involved denied in part and granted in part, the application of Willis Shaw Frozen Express for operating rights as a common carrier by motor vehicle on the so-called grandfather provisions of the 1958 Transportation Act, Section 7 (c). This appeal presents questions as to the proper statutory interpretation and the administrative application of the grandfather section of the 1958 Act as it applies to Shaw and to other common carriers of the formerly exempt agricultural commodity. Just a moment as to the background of the 1958 Transportation Act and the provision which this Court is asked to determine as to its interpretation and appropriate administrative application. First, the 1958 Transportation Act fixed the limit and the scope of the agricultural exemption from the economic regulation of the Interstate Commerce Commission. It did so by saying that it -- certain commodities, the interpretation that had been placed by the courts and the Commission with respect to certain commodities was to be it. This is the limit. These are the commodities that are to be agricultural commodities. These are the commodities that can be transported, free of the certificate and rate regulation requirements of the Interstate Commerce Commission applicable to motor carriers of general commodity. Also, and the source of the controversy in this case, the 1958 statute specifically provided that certain items which had been determined to be exempt agricultural commodities were no longer to be exempt and were to be subjected to economic, that is to say rate and certificate and permit requirements, operating authority requirements of the Interstate Commerce Act. This fell into -- and I don't want to get into an argument about the -- whether it’s a group or a class, but this fell into roughly two groups. One group was a group of frozen commodities. That is commodity -- agricultural commodities that had been subjected to freezing and therefore were transported in a frozen state. These were the frozen fruits, berries and vegetable. These were subjected for the first time to economic regulation by the Interstate Commerce Commission. The second group, in general, were commod -- agricultural commodities not produced in this country but imported. They were agricultural commodities not grown, harvested and marketed by our farmers. They were cocoa beans, coffee beans, tea, bananas or hemp, and wool imported from any foreign country, wool tops and noils, and wool waste. That is imported wool. The same 1958 statute provided specifically that cooked or uncooked frozen fish was to continue to be exempt. And as a matter of fact, in that aspect, the statute broaden somewhat the exemption from economic regulation by the Interstate Commerce Commission transportation of fish and the shellfish product. Now, as to the commodities, frozen fruits, frozen berries and frozen vegetable, the cocoa beans, the coffee, tea, the bananas and the wool, imported wool, the statute in Section 7 (c) created grandfather rights. And they used exactly the same language in the 1958 statute that they used in the 1935 statute when interstate cooking was first made subject to economic regulation, rate, certificate and operating authority regulation by the Interstate Commerce Commission. It provided in exact language and this is the language of the 1958 statute. It says that operating rights are to be issued without further proceedings to those making application who have been in bona fide operation, and the statute uses the term "bona fide operation" on May 1, 1958 over any route or routes or with any -- within any territory of the commodities made subject to regulation and has so operated since that time except as to seasonal variations or interruptions in control over which the carrier had no control. Now, as I have said, this language was precisely the same language used in the 1935 statute and that language was considered at length by two case -- in two cases in this Court which I considered dispositive of the issues now placed before the Court. Those cases read and applied to the situation, to the statute, both as to its interpretation and application will result in a reversal of the judgment below and it remanded this case for an appropriate consideration under the statute, and the two cases are, Alton Railroad versus the United States in 315 U.S. 15 and United States versus Carolina Freight Carriers, 315 U.S. 475, both written by Mr. Justice Douglas. Now, if you apply what the Court said in those cases, this order cannot stand. In order to demonstrate that, it's necessary for me to tell you something about as briefly as I can, the Shaw -- Willis Shaw Frozen Express and its predecessor, Willie Shaw, it's president and present owner. It began a trucking business in 1938. He transported primarily fresh vegetables, berries and live poultry. When these products began to be frozen or marketed in a different fashion, eviscerated poultry, frozen poultry, when they began to freeze the vegetables, the berries and the fruits, his operations changed or his come -- his equipment changed so that he was able to transport them in this new form or in this changed form. And he purchased refrigerated equipment and substantial quantities for a trucker considering that he was limited to only transporting those things exempt from the Commission's economic regulation. As a matter of fact, he advertised widely prior to the grandfather date, as a specialist in performing this kind of transportation. And on May 1st, 1958, the grandfather day, he was a very substantial trucker of this exempt agricultural commodity. He was operating some 34 tractor trailer units. That is the combination, 34 of them specially equipped with refrigeration capable of transporting the frozen fruit. Now, he was holding out a service and he's advertising. He was holding out a service in his actual performance where his trucks were over a very broad area. He filed an application with the Commission when this -- under the grandfather statute. There was a hearing at which a number of railroads and existing regulated truck lines intervened and protested it. There was an examiner's report in which a substantial grant beyond that which is now before this Court in the form of the order of the Commission was given by the hearing examiner. The matter was then presented to the Commission and that it is the Commission's decision that is here and has been affirmed below. Now, the Commission's decision and the interpretation upon which we -- which this case rest and the Commission errors on which we ask this Court's determination, are those in which the Commission sharply limited the prior operations by Shaw and did so by -- by a process which this Court and Carolina Freight Carriers called a pulverization of the prior operation. And the result if you'll look at the record is to distort what was in fact a unitary and integrated operation by Shaw transporting an extremely limited number of commodities over a very broad territory. Commodities which moreover as the examiner found but which the Commission never mentioned were affected by climatic crop conditions and by variations which necessity of the type of commodity that you have were affected by growing seasons. They were affected by a whole variety of events over which certainly the carrier had no control and a whole series of factors involving the marketing over which the carrier had no control and which were in the record. Now, what precisely did this pulverization or atomization as the Court in Carolina said happened to Shaw? What did they do? They held that although Willis Shaw was a common carrier and a common carrier by motor vehicle within a substantial territory of all of the frozen agricultural commodities, fruits, berries and vegetables, yet they took certain specific points in certain specific areas and they sharply restricted that to saying only take fruit from this point to that point. You can take vegetables from this point to that point. And they didn't do it with respect to different points. They did it with respect to the same points. Let me -- they're the same origin areas. It wasn't a question of what was grown there. Let me give you a specific example which I think highlights exactly the kind of commodity treatment to which Willis Shaw was accorded by the Commission below. The Interstate Commerce Commission found that Willis Shaw was entitled to transport frozen fruits, frozen berries and frozen vegetable from the points in the Lower Peninsula of Michigan to Kansas City, Missouri. That's all of the frozen commodities. That's the whole scope of those made subject to regulation. But, from the same origin area of the Lower Peninsula of Michigan to St. Joseph, Missouri, he was authorized only to transport frozen fruit. Now, how did they get that way? Why would Willis Shaw transport or as a common carrier restrict his holding out to the public in the Lower Peninsula of Michigan, the shippers there, to transport only frozen fruit to St. Joseph, Missouri, a few miles up the road from Kansas City or as they also said, you can only transport frozen fruit to points in Kansas right across the Missouri River from Kansas City, Missouri. The only excuse or the only justification given in the Commission's report is that they tabulated the commodities that he transported in what they considered the relevant period and he hadn't transported during that relevant period anything but frozen fruit from the Lower Peninsula of Michigan to St. Joseph, Missouri or the points in Kansas but had transported a shipment or more from the Lower Peninsula of Michigan to Kansas City. There was no consideration given to his status as a common carrier as this Court held the Act required in 19 -- in the Carolina case. There was no consideration given to whether the -- that he --
Byron R. White: What was the -- what was the common carrier of?
A. Alvis Layne: He was a common carrier of all of those commodities.
Byron R. White: All exempt commodities.
A. Alvis Layne: All -- all of the refrigerated --
Byron R. White: But he was --
A. Alvis Layne: -- exempt commodity --
Byron R. White: But he was not a certificated carrier --
A. Alvis Layne: Of course --
Byron R. White: -- prior at the time.
A. Alvis Layne: Well, he was -- no sir. He had been -- that's the way he was created. He has had subs -- obtained certificate subsequently. But at the time we're talking about, the grandfather period, Shaw was nothing but a transporter of the exempt agricultural commodities which required refrigeration, commodities which he and his equipment --
Byron R. White: The equipment -- he was a special kind of common carrier you say and the problem is what were the scope of his common (Voice Overlap) --
A. Alvis Layne: That's right. And if his scope was from the Lower Peninsula of Michigan, the Kansas City frozen fruits, berries and vegetables were all that they sub -- all the refrigerated commodities that were made subject to regulate. How did he get to be such a limited common carrier for the purpose of going to St. Joseph, Missouri? The fact is that he did not, and the Commission didn't make any finding that he was at all limited in he's holding out to the public or that Shaw took the slightest difference. The fact is that he was holding out. The fact is that he was available for service.
Earl Warren: We'll recess now Mr. Layne.